Citation Nr: 0614381	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left foot 
disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 19, 1990, 
to February 18, 1995, and 7 years, 11 months, and 13 days of 
active service prior to June 19, 1990, including a period 
from July 7, 1982, to December 19, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Current back disability or left foot disability has not been 
shown.


CONCLUSION OF LAW

The veteran does not have a back disability or a left foot 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through an April 2003 notice letter and a 
statement of the case (SOC) in December 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any private medical providers from whom he 
wanted the RO to obtain records and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit:  statements from doctors or other medical personnel, 
employment physical examinations, pharmacy records, insurance 
examinations and reports, and other medical evidence from 
hospitals, clinics, and private physicians who have treated 
him regarding his claimed disabilities.  Consequently, the 
Board finds that the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), neither of these questions is before the Board.  
Consequently, a remand of the service connection issues is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

A review of the veteran's service medical records (SMRs) 
reveals no treatment for any complaints or injuries to the 
back, nor diagnosis of any back disability.  Physical 
examinations throughout service were normal in all pertinent 
respects.  Therefore, incurrence of a back disease or injury 
in service is not factually shown.

The SMRs do reflect an acute injury to the second toe of the 
veteran's left foot in November 1990.  However, after 
immediate treatment, there were no additional treatment 
records regarding any injury to the left foot or toe.  
Moreover, all physical examinations after the incident were 
normal with no mention of a left foot or toe disability.

There is no competent evidence showing the veteran currently 
has a back or foot disability.  The veteran has merely filed 
claims for service connection, without identifying a specific 
back or foot disability with which he has been diagnosed, or 
without identifying a physician who has treated him for a 
back or foot disability.  In fact, no post-service medical 
evidence has been identified or submitted by the veteran.  
Accordingly, the claims for service connection for a back and 
left foot disability must be denied as the evidence fails to 
establish the veteran has the claimed conditions.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a back disability is denied.

Service connection for a left foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


